  8:19-cr-00191-LSC-SMB Doc # 66 Filed: 01/19/21 Page 1 of 1 - Page ID # 165




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,
                                                         8:19-CR-191
vs.
                                                          ORDER
MICHAEL BENTLEY,

                  Defendant.

      The defendant has moved to extend his self-surrender date. Filing 65.
The Court is advised that the motion is unopposed. Accordingly,


      IT IS ORDERED:


      1.   The defendant's motion to extend (filing 65) is granted.


      2.   The defendant shall surrender for service of sentence at the
           institution designated by the Bureau of Prisons at 1:00 P.M.
           on March 24, 2021.


      3.   The Clerk of the Court is directed to provide a certified copy
           of this order to the United States Marshal.


      Dated this 19th day of January, 2021.


                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
